Citation Nr: 1728921	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date for the award of a 30 percent rating for service-connected right ankle disability.

2.  Entitlement to increased ratings for service-connected right ankle disability, currently assigned "staged" ratings of 10 percent prior to September 15, 2011, 30 percent from September 15, 2011 to November 4, 2011, and 30 percent from December 31, 2012. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1959 to November 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted a 30 percent rating for right ankle disability from August 13, 2013.  

The Board notes that the Veteran's right ankle disability is rated 100 percent from November 4, 2011 to December 31, 2012, and therefore the appeal seeking an increased rating will not consider that period.  Moreover, in the course of his increased rating appeal, the Veteran has presented October 2016 correspondence raising the matter of entitlement to TDIU due, in part, to the disability on appeal.  Thus, that matter is part and parcel of the present increased rating claim on appeal, and will be considered pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

In addition, the ratings for the Veteran's right ankle disability were originally 10 percent prior to November 4, 2011; 10 percent from December 31, 2012 to August 13, 2013; and 30 percent from that date.  However, the "staged" ratings have been amended to reflect the Board's decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to increased ratings for right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On December 30, 2010, the Veteran filed an original claim seeking an increased rating for his service-connected right ankle disability; during the pendency of that claim, he also submitted a November 2011 claim seeking a temporary total disability rating for such disability.

2.  A February 2013 rating decision granted a temporary total disability rating for right ankle disability from November 4, 2011 to December 31, 2012 and resumed a 10 percent rating from that date; subsequently, the May 2014 rating decision on appeal granted a 30 percent rating for right ankle disability from August 13, 2013, based on the date VA received correspondence seeking a higher rating for right ankle disability

3.  That correspondence was received within a year of the prior February 2013 decision and reasonably expresses disagreement with the 10 percent rating assigned therein; the Board liberally interprets it as a proper notice of disagreement (NOD), and thus the date of claim for purposes of this appeal extends back to December 30, 2010.

4.  The evidence reasonably shows that the Veteran's right ankle disability had produced artificial ankylosis from at least November 4, 2011 and the functional equivalent of ankylosis (i.e., dorsiflexion limited to zero degrees) from September 15, 2011.

5.  The Veteran's service connected major depressive disorder (rated 70 percent), right ankle disability (rated 30 percent), low back disability (rated 20 percent), right hip disability (rated 10 percent), left hip disability (rated 10 percent), left knee disability (rated 10 percent), right knee disability (rated 10 percent), and left foot disability (rated 10 percent) are reasonably shown to prevent him from obtaining or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  An earlier effective date of September 15, 2011 is warranted for the award of a 30 percent rating for service-connected right ankle disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  The criteria for schedular TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

Here, the Veteran is seeking an effective date prior to August 13, 2013 for a May 2014 award of a 30 percent rating for right ankle disability.  That date was assigned based on the date VA received the claim for increase that led to the May 2014 rating decision.  However, a review of the record shows that the Veteran had previously filed a claim seeking, among other things, a higher rating for his right ankle disability on December 30, 2010.  During the pendency of that claim, he also filed a November 2011 claim seeking a temporary total disability rating based on right ankle surgery requiring convalescence.  A February 2013 rating decision granted a temporary total disability rating from November 4, 2011 to December 31, 2012 and assigned a 10 percent rating from that date, effectively denying the Veteran's original December 2010 claim seeking an increased rating.  On August 13, 2013, the Veteran submitted correspondence alleging that his right ankle disability warranted a higher rating, and the AOJ interpreted this as a new claim for increase.  However, as it was received within a year of the February 2013 rating decision described above and quite clearly indicates disagreement with the 10 percent post-convalescence rating assigned therein, the Board finds that it reasonably constitutes an NOD with the February 2013 rating decision.  Thus, the proper date of claim for purposes of this analysis is the date the Veteran's prior claim for increase was received-December 30, 2010.  What remains to be seen is whether entitlement to a 30 percent rating arose prior to the currently assigned effective date (August 13, 2013).

The pertinent rating criteria provide that a 30 percent rating for ankle disability is only warranted where there is ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (Code) 5270.  However, in determining the degree of limitation of motion, the Board must also consider the effect of functional impairment.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The 30 percent rating currently assigned is based explicitly on a finding that the Veteran's right ankle was ankylosed in dorsiflexion between zero and 10 degrees.  However, VA treatment records show the Veteran's right ankle disability had been ankylosed since at least his November 4, 2011 surgery.  That surgery included an arthrodesis, which is defined as "surgical fixation of a joint" and alternatively called "artificial ankylosis."  Dorland's Illustrated Medical Dictionary, p. 159 (31st. Ed. 2007).  Moreover, a pre-operative treatment note from September 15, 2011 indicates that the Veteran's right ankle disability required him to use a brace or, occasionally, a walker or cane to ambulate.  In addition, flare-ups of right ankle disability made it impossible for him to bear weight on the right ankle for a week at a time.  Critically, range of motion studies conducted found the Veteran was unable to dorsiflex beyond the neutral position.  Thus, while the record does not note a clinical finding of ankylosis, it is reasonably shown that right ankle limitation of motion reached the functional equivalent of ankylosis in dorsiflexion between zero and 10 degrees on September 15, 2011.  Consequently, his entitlement to a 30 percent rating arose on that date.  In light of the above, the governing regulations provide that the proper effective date for the Veteran's 30 percent rating must be September 15, 2011, the later of the date of entitlement and the date of claim.

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In considering whether TDIU is warranted, neither the veteran's nonservice-connected disabilities nor his age may be considered.  38 C.F.R. § 4.19.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran's service-connected disabilities include major depressive disorder (rated 70 percent), right ankle disability (rated 30 percent), low back disability (rated 20 percent), right hip disability (rated 10 percent), left hip disability (rated 10 percent), left knee disability (rated 10 percent), right knee disability (rated 10 percent), and left foot disability (rated 10 percent).  Thus, the schedular criteria for TDIU are met, and the only question is whether such rating is substantively warranted.

On April 2011 VA examination, the Veteran denied any flare-ups of right ankle disability.  On physical examination, the examiner noted that the Veteran's right ankle disability would affect his ability to work insofar as increased pain with fusion nonunion would limit his ability to ambulate, thus limiting work that involved prolonged walking and standing.

On September 2012 VA examination, the Veteran reported his service-connected left foot disability caused chronic pain, especially with standing and walking.  The examiner felt that this would preclude him from performing any employment that required standing and walking for more than a few minutes at a time.  

On October 2012 VA psychiatric examination, the Veteran was diagnosed with major depressive disorder that was felt to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  However, the examiner then indicated that the Veteran's symptoms included disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or worklike settings, and intermittent inability to perform activities of daily living.  

On October 2015 VA examination, the Veteran said he lost the ability to walk in 2010 after he underwent a hindfoot fusion with intramedullary rod and autograft off of the hip.  He also reported flare-ups of ankle disability and that his right ankle nonfusion also "feels like it wants to break," is weak, and causes pain when walking, limiting his mobility.  On physical examination, the examiner felt that the Veteran's limited range of motion and unsteady gait meant he is at a "high risk for fall" and that this impacted his "ability to perform any occupational task."

A September 2016 private mental health evaluation from a Dr. Henderson-Galligan, Ph.D., indicates the Veteran's service-connected major depressive disorder causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Dr. Henderson-Galligan then provided a thorough report in which she explicitly opines that the Veteran "cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity" due to such disability.  In so finding, she noted that he was unable to get restful sleep, felt fatigued nearly every day (which would present safety issues), had difficulty remembering events, requested and occasionally forgot details or sequencing that would affect his employment, had difficulty maintaining and sustaining a steady mood (causing problems with his social and work life), and suffered from trust issues.  She noted that he was also nervous and struggled with ongoing anxieties that would present safety hazards at work.  Moreover, she felt that, given his "poor interpersonal skills and workplace trust issues, [he] would have an increase in paranoia and would struggle with appropriate work interaction."  He also had "physical signs of depression that interfere in daily work as these signs manifest as extreme fatigue, hypersomnia, appetite issues, weight fluctuation, and emotional outbursts."  

A separate October 2016 private evaluation from a Dr. Barnes (a certified vocational evaluator) notes a review of the Veteran's file and medical records, and considered all service-connected disabilities.  Citing to multiple studies regarding the average amounts of absenteeism employers would allow for as well as the medical evidence of record bearing on the Veteran's functional impairment, Dr. Barnes opined that he "is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected depression, right ankle, back, left knee, right knee, and dislocated left joint."  

In light of the above, the Board finds that the evidence reasonably shows that the Veteran's service-connected disabilities preclude obtaining or following substantially gainful employment.  Consequently, TDIU is warranted.

Accordingly, the Board finds the evidence is at least in relative equipoise as to whether an earlier effective date is warranted for the award of a 30 percent rating for service-connected right ankle disability and whether the Veteran's service-connected disabilities preclude him from obtaining or following substantially gainful employment.  Resolving all remaining reasonable doubt in the Veteran's favor, the appeals in these matters must be granted.


ORDER

An effective date of September 15, 2011 is granted for the award of a 30 percent rating for service-connected right ankle disability.

TDIU is granted.


REMAND

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his service-connected right ankle disability.

2. Then, arrange for the Veteran to be examined by an appropriate examiner to determine the current severity of his right ankle disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, or other findings associated with the Veteran's right ankle disability (as well as their frequency and severity) in sufficient detail to allow for application of the relevant rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


